

109 HR 7290 IH: Defense Communities Coronavirus Relief Act of 2020
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7290IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Heck (for himself, Mr. Crow, Mr. Kim, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Financial Services, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify the cost-sharing requirement of the Defense Community Infrastructure Program and to temporarily expand eligibility for Department of Defense impact aid and authorize additional amounts to provide such aid, and for other purposes.1.Short titleThis Act may be cited as the Defense Communities Coronavirus Relief Act of 2020. 2.Modification of cost-sharing requirement of the Defense Community Infrastructure ProgramParagraph (2) of section 2391(d) of title 10, United States Code, is amended to read as follows:(2)(A)The Secretary of Defense shall establish criteria for the selection of community infrastructure projects to receive assistance under paragraph (1). The criteria shall include a cost-sharing requirement under which the State government, local government, or not-for-profit, member-owned utility service proposing the community infrastructure project shall be required to cover a percentage of the cost of the community infrastructure project, as specified for the fiscal year involved in subparagraph (B) or (C).(B)In the case of a community infrastructure project that receives funds during the fiscal year 2021 application cycle, the State government, local government, or not-for-profit, member-owned utility service shall agree to contribute five percent of the funding for the community infrastructure project, unless a national security waiver is approved by the Secretary of Defense.(C)In the case of a community infrastructure project that receives funds during the fiscal year 2022 or a subsequent application cycle:(i)If the community infrastructure project will be carried out in a non-rural area, the State government, local government, or not-for-profit, member-owned utility service shall agree to contribute 30 percent of the funding for the community infrastructure project, unless a national security waiver is approved by the Secretary of Defense.(ii)If the community infrastructure project will be carried out in a rural area, the State government, local government, or not-for-profit, member-owned utility service shall agree to contribute 20 percent of the funding for the community infrastructure project, unless a national security waiver is approved by the Secretary of Defense..3.Expansion of eligibility for assistance to schools with significant numbers of military dependent children(a)Temporary expansion of eligibility for DOD assistanceNotwithstanding paragraph (2) of section 572(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b), a qualified local educational agency shall be eligible to receive assistance under such section for fiscal years 2021 and 2022 if at least five percent (as rounded to the nearest whole percent) of the students in average daily attendance in the schools of such agency during the preceding school year were military dependent students counted under section 7003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)).(b)Increase in funding for DOD assistanceThere are authorized to be appropriated $150,000,000 for fiscal year 2021 for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).(c)Qualified local educational agency definedIn this section, the term qualified local educational agency means a local educational agency (as defined in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9))) that is located in an area covered by a declaration of a major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) at any time during the period beginning on March 1, 2020, and ending on July 31, 2020.4.Support for businesses serving military installations(a)In generalThe President shall exercise the authorities provided under title III of the Defense Production Act of 1950 to provide direct loans to small businesses identified under subsection (b).(b)Identification of businesses(1)In generalThe Secretary of Defense shall establish a process under which commanders of military installations may each identify up to 10 small businesses that—(A)provide mission essential products and services to the applicable military installation; and(B)have been negatively impacted due to COVID–19 and the resulting economic downturn.(2)Non-duplicationA small business may not be identified under paragraph (1) by more than one commander of a military installation.(c)Limitation on expendituresIn carrying out subsection (a), the President may not expend more than $100,000 with respect to a single small business.(d)DeterminationFor purposes of title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.), products and services provided by small businesses identified under subsection (b) to military installations shall be deemed an industrial resource, critical technology item, or material that is essential for national defense purposes.(e)FundingThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $50,000,000 to exercise the authorities described under subsection (a).(f)ReportNot later than the end of the 365-day period beginning on the date of enactment of this Act, the President shall issue a report to the Congress detailing the use of the authorities provided by this Act.(g)DefinitionsIn this section:(1)Military installationThe term military installation has the meaning given that term under section 2687 of title 10, United States Code.(2)Mission essential products and servicesThe term mission essential products and services means—(A)products or services essential to—(i)physical security;(ii)ensuring a regular supply of food, water, and medical supplies;(iii)maintenance and upkeep of military installation facilities, grounds, and vehicles; or(iv)ensuring a regular supply of utilities (including water, electricity, and natural gas); or(B)any products or services not described under subparagraph (A) with respect to which the commander of a military installation determines that a gap in the availability of such products or services would disrupt normal operations of the military installation.(3)Small businessThe term small business has the meaning given the term small business concern under section 3 of the Small Business Act.